DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2016/0149234), and further in view of Tsoga (Gadolinia-doped Ceria and Yttria Stabilized Zirconia Interfaces: Regarding Their Application for SOFC Technology, as cited within the IDS).
As to claim 1, Morita discloses an electrochemical cell (fuel cell, [0043] discussed throughout) comprising:
a solid electrolyte layer containing ZrO2 containing a first rare earth element ([0044], yttrium stabilized zirconia (YSZ); the first rare earth element being yttria (Y));
a cathode disposed on one side of the solid electrolyte layer ([0043]-[0044]); and 
an anode disposed on the other side of the solid electrolyte layer ([0043]-[0044]) and containing CeO2 containing a second rare earth element and Ni or an Ni-containing alloy ([0044], gadolinium (Gd) has been added to an oxide (CeO2) of nickel; the second rare earth element being gadolinium (Gd)).
Morita is silent to an intermediate layer disposed between the solid electrolyte layer and the anode and containing a solid solution containing Zr, Ce, the first rare earth element, and the second rare earth element, wherein, in the intermediate layer, the amount of Ce is 30 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element.
Tsoge discloses a solid oxide fuel cell (abstract introduction and throughout), wherein the electrolyte comprises YSZ (abstract introduction and throughout) wherein the anode comprises ceria and nickel (introduction and discussion) wherein an intermediate layer disposed between the solid electrolyte layer and the anode and containing a solid solution containing Zr, Ce, the first rare earth element, and the second rare earth element, wherein, in the intermediate layer, the amount of Ce is 30 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (introduction and discussion and throughout; the interlayer being Ce0.43Zr0.43Gd0.10Y0.04O1.93). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the intermediate layer from Tsoge within Morita because the intermediate layer reduce polarization and promotes charge transfer reaction over the whole area of the electrode gas interface (discussion). 
As to claim 2, modified Morita discloses wherein, in the intermediate layer, the total amount of Zr and Ce is 60 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge). 
As to claim 3, modified Morita discloses wherein, in the intermediate layer, the amount of Ce is 70 at % or less relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge).  
As to claim 4, modified Morita discloses wherein, in the intermediate layer, the amount of Zr is 10 at % to 70 at % relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge).  
As to claim 5, modified Morita discloses wherein, the intermediate layer has a thickness of 10 μm or less (less than one micron or one micron, throughout Tsoge).  
As to claim 6, modified Morita discloses wherein, in the intermediate layer, the total amount of Zr and Ce is 90 at % or less relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge).  
As to claim 7, modified Morita discloses wherein, the electrochemical cell is a cell for a solid oxide fuel cell or a cell for a solid oxide electrolysis cell ([0044], Morita). 
As to claim 8, modified Morita discloses an electrochemical stack comprising a plurality of electrochemical cells, the electrochemical stack being characterized in that: at least one of the electrochemical cells is an electrochemical cell as recited in claim 1 ([0043]-[0044], Morita; and see claim 1 above). 
As to claim 9, modified Morita discloses wherein, the electrochemical stack is a solid oxide fuel cell stack or a solid oxide electrolysis cell stack ([0043]-[0044], Morita).  
As to claim 10, modified Morita discloses wherein, in the intermediate layer, the amount of Ce is 39.4 at % or more relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge).
As to claim 11, modified Morita discloses wherein, in the intermediate layer, the amount of Ce is 39.4 at % to 68.7 at% relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge).
As to claim 12, modified Morita discloses wherein, in the intermediate layer, the amount of Ce is 39.4 at % to 45.8 at% relative to the total amount of Zr, Ce, the first rare earth element, and the second rare earth element (Ce0.43Zr0.43Gd0.10Y0.04O1.93; throughout Tsoge). 
Response to Arguments
Applicant’s arguments, see Applicants Arguments, filed 11/07/2022, with respect to the rejections of claims 1-9 under Toto (JP2003-288912) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of modified Morita, please see rejections above.
The applicant has also argued criticality and unexpected results. However, the applicants instant claims are not commensurate in scope within the instant claimed criticality, also see MPEP 716.02 for the requirements regarding criticality and unexpected results. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724